Citation Nr: 0005820	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravation of a right great toe 
disorder as a result of VA surgery.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's right great toe disorder and treatment or surgery 
at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for aggravation of a right 
great toe disorder as a result of VA surgery is found to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for aggravation of a right great toe 
disorder as a result of VA surgery is well grounded under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
this claim is plausible and capable of substantiation.  The 
Board has based this initial finding on a report of VA x-rays 
from January 1996, which contains an impression of "[s]tatus 
post surgical changes and associated hypertrophic 
degenerative osteoarthritic changes of the right 1st 
metatarsophalangeal joint."  In this regard, the Board 
observes that the veteran underwent surgery for his right 
great toe disorder at a VA facility in May 1994.



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for aggravation of a right 
great toe disorder as a result of VA surgery is found to be 
well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing private and VA 
medical records to which a reference has been made, as well 
as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claim.  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  

A review of the claims file reveals that the first evidence 
of record regarding the veteran's current right great toe 
disorder is a January 1993 VA treatment record, which 
contains a notation of right great toe pain since 1979.  As 
noted above, following the veteran's May 1994 surgery, post-
surgical changes with "associated" degenerative changes 
were noted upon x-ray.  What remains unclear from the record 
is whether the veteran's current degenerative changes of the 
right great toe represent a residual of the 1994 surgery or, 
instead, a natural progression of a pre-existing disorder.  
While the Board observes that the claims file includes an 
medical opinion from a VA doctor, dated in August 1997, this 
opinion does not discuss the January 1996 VA x-ray report and 
does not contain a discussion of whether the veteran incurred 
additional disability as a result of the May 1994 surgery; 
rather, this opinion contains merely a discussion of the 
propriety of the procedures performed during the surgery.  As 
such, the Board finds that additional development, to include 
a search for any existing records of medical treatment prior 
to the VA treatment in January 1993 and a further 
examination, with an opinion regarding the etiology of the 
veteran's disorder based upon a review of the claims file, 
would be helpful.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for a right great toe 
disorder since his discharge from 
service.

2.  After securing the necessary 
releases, the RO should request any 
records of reported medical treatment 
which are not currently associated with 
the veteran's claims file.  Any records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file, if possible.

3.  Then, the RO should schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his right 
great toe disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran incurred additional 
right great toe disability as a result of 
his May 1994 VA surgery.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for aggravation of a right great toe 
disorder as a result of VA surgery.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

